U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                         No. ACM S32287 (f rev)
                         ________________________
                            UNITED STATES
                                   Appellee
                                      v.
                        Zavian M.T. ADDISON
                Airman First Class, U.S. Air Force, Appellant
                          ________________________

           Appeal from the United States Air Force Trial Judiciary
                           Upon Further Review
                           Decided 9 January 2017
                          ________________________

Military Judge: Gregory O. Friedland.
Approved sentence: Bad-conduct discharge, confinement for 30 days, and re-
duction to the grade of E-1. Sentence adjudged 3 December 2014 by SPCM
convened at Joint Base Pearl Harbor-Hickam, Hawaii.
For Appellant: Major Mark C. Bruegger.
For Appellee: Colonel Katherine E. Oler.
Before DUBRISKE, BENNETT, and C. BROWN, Appellate Military Judges
                          ________________________

This is an unpublished opinion and, as such, does not serve as prece-
       dent under AFCCA Rule of Practice and Procedure 18.4.
                     ________________________
PER CURIAM:
    This case is before us for further review after our superior court set aside
this court’s previous decision and the original convening authority’s action.
United States v. Addison, 75 M.J. 405 (C.A.A.F. 2016). The record was returned
to the Judge Advocate General of the Air Force for remand to an appropriate
convening authority for a new staff judge advocate’s recommendation (SJAR)
              United States v. Addison, No. ACM S32287 (rem)


and convening authority’s action. Id. The post-trial processing has been re-ac-
complished with the convening authority approving the same sentence as was
originally approved. We now review the case on its merits.
    We note the addendum to the SJAR did not specifically advise the conven-
ing authority of his mandatory requirement to consider the SJAR and the re-
port of result of trial before taking action. See Rule for Courts-Martial
1107(b)(3)(A); Air Force Instruction (AFI) 51-201, Administration of Military
Justice, ¶ 9.20.1.2 (6 June 2013). Given the convening authority noted he re-
viewed all matters attached to the addendum, including the SJAR and report
of result of trial, and ultimately approved a sentence in accordance with the
pretrial agreement, we find no prejudice. The consistent use of post-trial pro-
cessing templates found in AFI 51-201 will eliminate these unnecessary errors
and better facilitate accurate post-trial processing.
    The approved findings and sentence are correct in law and fact, and no er-
ror prejudicial to the substantial rights of Appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c2). Accordingly, the findings and
sentence are AFFIRMED.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of Court




                                      2